RESPONSE TO APPLICANT’S AMENDMENT

 1.  Applicant's amendment, filed 06/03/2022, is acknowledged.

2.  Applicant’s IDS, 06/03/2022, is acknowledged. 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Cristin Cowles on July 21, 2022.

In the Claims:
5.  Claims 111-113, 117-119 and 127 have been canceled.

7.  In claims 74, line 19;  82, line 17 and 120, line 19,  the phrase “, and the human patient has a titer of ≤ 125 of anti-α4β7 antibodies” has been inserted after  -- in the human patient--.

6.  In claim 91, line 3, the word “to” has been inserted after  -- according --  .

7.  In claim 91, last line, the phrase “, and the human patient has a titer of ≤125 of anti-vedolizumab antibodies” has been inserted after  --  vedolizumab in the human patient --  .

8.  Claims 74-110, 120-126, 128-131 are pending and under examination.

9.  In view of the Terminal Disclaimer filed 07/01/2022, the previous obviousness-type double patenting rejections over patents 10143,752, 10004808 and 9663579, and application No. 16208294 and 16726092 mailed 12/03/2021 are hereby withdrawn, 


10.  The following new grounds of rejection are necessitated by the amendment submitted 06/03/2022.

 
11.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12.  Claims 74-110, 120-126, 128-131  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10918716 (IDS-AY) for the same reasons set forth in the previous Office Action mailed 06/03/2022.

Applicant’s arguments, filed 12/03/2021, have been fully considered, but have not been found convincing.

Applicant points to MPEP §804(II)(B) states "[a] rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent (see also In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). The grant of the instant application would not unjustly extend the rights granted in the '716 patent as the '716 patent has a utility filing date under 35 U.S.C. § 120 of 2016, versus the instant application which has a utility filing date under 35 U.S.C. § 120 of 2012.Further, one of ordinary skill would not arrive at the claimed invention based on claims 1-18 of the '716 patent in light of the one-way test of obviousness. The one-way test of obviousness is described in MPEP § 804(II)(B)(2)(b), and asks "whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent."

Applicant concluded that the question is whether claims 1-18 of the '716 patent render obvious pending claims 74-76, 80-84, 90-93, 96-99, and 101-119. 

Applicant submits that the claimed treatment methods of the '716 patent are not suggestive of claims 74-76, 80-84, 90-93,96-99, and 101-119 of the instant application. The claims of the '716 patents require an anti-TNF antibody and methotrexate at different time points during therapy in combination with an anti-i4(37 antibody. One of ordinary skill would have no motivation or reason to remove all (or any) of these therapies, i.e., anti-TNF antibody and/ methotrexate, from the triple combination therapy of the '716 patent in order to arrive at the methods of claims 74-76, 80-84, 90-93,96-99, and 101-119, as amended. 

This is not found persuasive because the MPEP states:

(c) Two-Way Test for Distinctness
If the patent is the later-filed application, the question of whether the timewise extension of the right to exclude granted by a patent is justified or unjustified must be addressed. A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays.In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) ("The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution."); In re Hubbell, 709 F.3d 1140, 106 USPQ2d 1032 (Fed. Cir. 2013)("[P]rosecution choices resulted in the foreseeable consequence that the ′685 patent issued before the application claims on appeal. Given these circumstances, and because it is undisputed that the PTO was not solely responsible for the delay, Hubbell is not entitled to a two-way obviousness analysis." 709 F.3d at 1150, 106 USPQ2d at 1039.); see also In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993) (applicant’s voluntary decision to obtain early issuance of claims directed to a species and to pursue prosecution of previously rejected genus claims in a continuation is a considered election to postpone by the applicant and not administrative delay). Unless the record clearly shows administrative delay caused solely by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way distinctness determination and shift the burden to applicant to show why a two-way distinctness determination is required.

This is not found persuasive because Applicant is not entitled to the two-ay test because Applicant was entirely responsible for the delay that caused the `716 patent to issue prior to this application.  Upon review of the record Applicant did not show-nor is there any evidence to suggest, that the PTO shared any responsibility for the delay. Applicant filed for time extension THREE times under 37 CFR 1.36(a), filed 11/16/2020, 09/07/2021 and 06/03/2022.  While the USPTO responded timely after response to election filed, 09/07/2021, wherein the Non-Final Action was mailed, 12/03/2021.  Accordingly, the PTO was not responsible for the delay and the delay was entirely attributable to Applicant, and there is substantial evidence to uphold that finding. 

13. Claims 74-110, 120-126, 128-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11, 13-19, 21, 22, 24, 26, 50, 52, 54, and 55 of copending Application No. 17/152585  (reference application) in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010)) for the same reasons set forth in the previous Office Action mailed 06/03/2022.


 Applicant’s arguments, filed 12/03/2021, have been fully considered, but have not been found convincing.

Applicant submits that Applicant notes that the instant application has an earlier effective filing date (May 2, 2011) than the '585 application (May 4, 2016). In accordance with MPEP § 804(I)(B)(1)(b), should the claims in the instant application be allowed and this provisional double patenting rejection be the only remaining rejection, the rejection should be withdrawn such that the application be allowed to proceed to grant.

However, this application is not yet in condition for allowance. The rejection remains until the case in condition for allowance.

14. Claims 74-110, 120-126, 128-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11, 13-19, 21, 22, 24, 26, 50, 52, 54, and 55 of copending Application No. 16455103 (reference application) in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010)) and Parikh et al.  (Gastroenterology, (May 2010, Available online April 28, 2010) Vol. 138, No. 5, Supp. 1, pp. S145‐S146. Abstract #: 1008, IDS-ED) for the same reasons set forth in the previous Office Action mailed 06/03/2022.


 Applicant’s arguments, filed 12/03/2021, have been fully considered, but have not been found convincing.

Applicant submits that Applicant notes that the instant application has an earlier effective filing date (May 2, 2011) than the '103 application (December 2014). In accordance with MPEP § 804(I)(B)(1)(b), should the claims in the instant application be allowed and this provisional double patenting rejection be the only remaining rejection, the rejection should be withdrawn such that the application be allowed to proceed to grant.

However, this application is not yet in condition for allowance. The rejection remains until the case in condition for allowance.


15.  No claim is allowed.

16.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644